Case 0:19-cv-60338-UU Document 13 Entered on FLSD Docket 03/04/2019 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT
                               FORT LAUDERDALE DIVISION

 LAUREL KWIATKOWSKI,

         Plaintiff,

 v.                                                  CASE NUMBER: 0:19-cv-60338-UU

 MITCHELL TRANSPORT, INC. and
 DAVID SILVA,

       Defendants.
 _______________________________________/

      DEFENDANTS, MITCHELL TRANSPORT, INC. AND DAVID SILVA’S, ANSWER
             AND DEFENSES TO PLAINTIFF’S AMENDED COMPLAINT
                       AND DEMAND FOR JURY TRIAL

         COME NOW, the Defendants, MITCHELL TRANSPORT, INC. and DAVID SILVA,

 by and through the undersigned counsel, and hereby file their Answer and Defenses to Plaintiff’s

 Amended Complaint and Demand for Jury Trial, as follows:

         1.      Admitted for jurisdictional purposes only.

         2.      Admitted for jurisdictional purposes only.

         3.      Admitted that MITCHELL TRANSPORT, INC. owned the 2014 Freightliner

 motor vehicle, vehicle identification number (“VIN”): 3ALXA7CG7EDFT8553. Otherwise,

 denied as phrased.

         4.      Denied that DAVID SILVA was and still is a resident of Weakley County,

 Florida. Admitted that DAVID SILVA had permission from co-Defendant, MITCHELL

 TRANSPORT, INC., to operate the 2014 Freightliner motor vehicle referenced in paragraph 3 of

 the Plaintiff’s Amended Complaint.

         5.      Without knowledge.
Case 0:19-cv-60338-UU Document 13 Entered on FLSD Docket 03/04/2019 Page 2 of 5



        6.        Denied.

        7.        Denied.

            COUNT I – NEGLIGENCE AGAINST MITCHELL TRANSPORT, INC.

        The Defendants, MITCHELL TRANSPORT, INC. and DAVID SILVA, re-state and re-

 incorporate their Answers to paragraphs 1 through 7 as if fully stated herein and further state:

        8.        Denied.

        9.        Denied.

                     COUNT II – NEGLIGENCE AGAINST DAVID SILVA

        The Defendants, MITCHELL TRANSPORT, INC. and DAVID SILVA, re-state and re-

 incorporate their Answers to paragraphs 1 through 7 as if fully stated herein and further state:

            10.   Denied.

                                            DEFENSES

                                           First Defense

        The Plaintiff was guilty of negligence and the Plaintiff’s negligence was the sole,

 proximate cause or contributing cause of the damages complained of and the recovery, if any,

 should be barred or reduced proportionately pursuant to the doctrine of comparative negligence.

 The Plaintiff failed to operate her motor vehicle in a reasonably safe manner and to keep a proper

 lookout.

                                          Second Defense

        The Defendants are entitled to all setoffs and limitations of liability pursuant to the

 doctrine of comparative fault, including but not limited to the provisions of § 768.81, Florida

 Statutes. The Plaintiff failed to operate her motor vehicle in a reasonably safe manner and to

 keep a proper lookout.




                                                  2
Case 0:19-cv-60338-UU Document 13 Entered on FLSD Docket 03/04/2019 Page 3 of 5



                                            Third Defense

        If there was any negligence that caused or contributed to the Plaintiff’s alleged injuries, it

 was solely the result of the negligence on the part of third parties who were not under the care,

 custody, control or supervision of the Defendants and, therefore, the Plaintiff cannot recover

 against the Defendants. There were phantom (or unknown) motorists on the interstate who failed

 to operate their motor vehicles in a reasonably safe manner that caused or contributed to the

 accident and the Plaintiff’s alleged injuries.

                                           Fourth Defense

        The Plaintiff failed to mitigate damages as required under Florida law and any such

 recovery should be proportionately reduced as a result of this failure. The Plaintiff failed to

 follow her physician’s orders and recommendations. Also, the Plaintiff also failed to use

 available collateral sources or more reasonable contractual arrangements to cover her medical

 care and costs and, rather, treated with medical providers under letters of protection or credit

 agreements. Therefore, the Plaintiff’s recovery, if any, should be proportionately reduced to

 reflect her failure to take reasonable steps or measures to mitigate her damages as to the medical

 treatment and bills.

                                             Fifth Defense

        The Defendants specifically claim any credit or setoff to which they may be entitled for

 any and all payments paid or payable to the Plaintiff for any damages alleged in the Amended

 Complaint from any collateral source whatsoever.

                                            Sixth Defense

        The Defendants specifically claim any credit or setoff to which they may be entitled for

 any and all payments paid to the Plaintiff under personal injury protection (PIP) and medical




                                                  3
Case 0:19-cv-60338-UU Document 13 Entered on FLSD Docket 03/04/2019 Page 4 of 5



 payment (MedPay) provisions of the applicable insurance policy(ies) affording coverage to the

 vehicle operated by the Plaintiff in the automobile collision alleged in the Plaintiff’s Amended

 Complaint.

                                          Seventh Defense

        The injuries and/or damages to the Plaintiff were solely and/or proximately caused by the

 unreasonable failure of the Plaintiff to use an available and operational seatbelt at the time of the

 accident and, therefore, the Plaintiff’s recovery should be barred or reduced accordingly.

                                           Eighth Defense

        The Plaintiff has not sustained a permanent injury, scarring, disfigurement, or other

 injury sufficient to meet the tort liability threshold as required under Florida’s No-Fault

 Threshold Statutes, § 627.737, et seq.

                                           Ninth Defense

        The Defendants are entitled to a setoff for any payments made to the Plaintiff’s by third

 persons, firms, or corporations in settlement of any of the Plaintiff’s claims pursuant to

 § 768.041, Florida Statutes.

                                           Tenth Defense

        If an injury or damage was sustained by the Plaintiff, which the Defendants expressly

 deny, some or all of it was based upon a preexisting and/or congenital and/or hereditary

 condition that is not the responsibility of the Defendants, and the Plaintiff is not entitled to

 recovery based upon any injuries or damages sustained as a result of that condition.




                                                  4
Case 0:19-cv-60338-UU Document 13 Entered on FLSD Docket 03/04/2019 Page 5 of 5



                                    DEMAND FOR JURY TRIAL

         WHEREFORE, the Defendants, MITCHELL TRANSPORT, INC. and DAVID SILVA,

 respectfully request trial by jury of all issues so triable by right.

                                                          Respectfully submitted,

                                                          OGDEN & SULLIVAN, P.A.


                                                                 s/Timon V. Sullivan
                                                          TIMON V. SULLIVAN, ESQUIRE
                                                          Florida Bar Number: 283010
                                                          TSullivan@ogdensullivan.com
                                                          5422 Bay Center Drive, Suite 100
                                                          Tampa, Florida 33609-3420
                                                          (813) 223-5111
                                                          (813) 229-2336 Facsimile
                                                          Attorney for Defendants

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the 4th day of March, 2019, I electronically filed the

 foregoing by using the CM/ECF System which will send a Notice of Electronic Filing to the

 following: Michael W. Wallace, Esquire, Robert J. Fenstersheib & Associates, P.A., 520 West

 Hallandale Beach Boulevard., Hallandale Beach, Florida 33009; mwallace@fenstersheib.com.


                                                                 s/Timon V. Sullivan
                                                          TIMON V. SULLIVAN, ESQUIRE
                                                          Florida Bar Number: 283010
                                                          TSullivan@ogdensullivan.com
                                                          OGDEN & SULLIVAN, P.A.
                                                          5422 Bay Center Drive, Suite 100
                                                          Tampa, Florida 33609-3420
                                                          (813) 223-5111
                                                          (813) 229-2336 Facsimile
                                                          Attorney for Defendants




                                                     5
